     Case: 1:18-cv-04613 Document #: 26 Filed: 01/15/19 Page 1 of 3 PageID #:74



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

WILLIAM R. RONGEY, individually,                    )
and on behalf of all others similarly               )
situated,                                           )
                                                    )
                              Plaintiffs,           )
                                                    )
         v.                                         )      Case No. 1:18-cv-04613
                                                    )
ANSELMO LINDBERG &                                  )
ASSOCIATES LLC,                                     )
                                                    )
                              Defendant.            )

                   JOINT MOTION FOR CONFIDENTIALITY ORDER

       Pursuant to Federal Rule of Civil Procedure 26(c), Plaintiff William R. Rongey

(“Plaintiff”) and Defendant Anselmo Lindberg & Associates, LLC (“Defendant”) respectfully

move this Honorable Court, jointly, for an order entering the Agreed Confidentiality Order

attached to this motion as an exhibit. At this time, Plaintiff and Defendant believe that certain

documents and information sought in pretrial discovery may be of a confidential or proprietary

nature. Specifically, documents reflecting financial, personal, or proprietary business information

may be produced or disclosed. Accordingly, Plaintiff and Defendant jointly submit that entry of

the Agreed Confidentiality Order attached hereto as Exhibit A is warranted. This Joint Motion is

not made for any purposes of delay but rather in the interest of justice and judicial economy.




                                                                                   303056039v1 1012118
     Case: 1:18-cv-04613 Document #: 26 Filed: 01/15/19 Page 2 of 3 PageID #:75




Respectfully submitted,                      Respectfully submitted,

Sulaiman Law Group, Ltd.                     Hinshaw & Culbertson, LLP


/s/ Mohammed O. Badwan (with consent)        /s/ Louis J. Manetti, Jr.___________________
One of the Attorneys for Plaintiff           One of the Attorneys for Defendant




Mohammed O. Badwan, Esq.                      David M. Schultz
Sulaiman Law Group, Ltd.                      Louis J. Manetti, Jr.
Attorneys At Law                              Hinshaw & Culbertson LLP
2500 S. Highland Ave.                         151 North Franklin St., Suite 2500
Suite 200                                     Chicago, IL 60606
Lombard, Illinois 60148                       Telephone: 312-704-3000
Direct Line (630) 575 - 8180                  Facsimile: 312-704-3001
Fax (630) 575 - 8188                          dschultz@hinshawlaw.com
Email: mbadwan@sulaimanlaw.com                lmanetti@hinishawlaw.com




                                         2
                                                                            303056039v1 1012118
     Case: 1:18-cv-04613 Document #: 26 Filed: 01/15/19 Page 3 of 3 PageID #:76



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was filed and served on January 15,

2019, via the Court Clerk’s CM/ECF system which will provide notice to all counsel of record.



                                           /s/ Louis J. Manetti, Jr.




                                               3
                                                                                303056039v1 1012118
